UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7509



NIGEL MACCADO,

                                              Plaintiff - Appellant,

          versus


NICOLE JOLLEY, Library Clerk; DOUGLAS C.
DENENYNS, Director (Warden); ROSALIND ROBERTS,
Deputy Director; DOCTOR SHARMA, Jail House
Doctor,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-73-8-AW)


Submitted:   March 24, 2005                 Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nigel MacCado, Appellant Pro Se. Kevin Bock Karpinski, Matthew
Douglas Peter, ALLEN, KARPINSKI, BRYANT & KARP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nigel MacCado appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See MacCado v. Jolley, No.

CA-04-73-8-AW (D. Md. Aug. 27, 2004).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -